DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This action is responsive to application filed Feb. 11, 2019.
Claim Objections
2.	The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
There are two claims numbered as claim 38. The second claim numbered as 38 will be renumbered as claim 39. Claims 39-47 have been renumbered as 40-48.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

2.	Claims 1-9, 11-24, 26-36, 38-48 are rejected under 35 U.S.C. 103 as being unpatentable over McDermott et al. US 9,511,878 (referred to hereafter as McDermott) in view of Takahashi et al. "Evaluation of Safe Landing Area Determination Algorithms for Autonomous Rotorcraft Using Site Benchmarking" (referred to hereafter as Takahashi).

As to claim 1, McDermott teaches a method and UAV for autonomous landing by an unmanned aerial vehicle (UAV), the method comprising (Abstract - UAV may be able to identify and land on an energy provision station autonomously): 	
receiving, by a computer system, sensor data from a sensor onboard the UAV while the UAV is in flight through a physical environment (Abstract; col 2, In 5-43 -power monitor may continually determine the remaining power capacity and report it to a power management system; if the available power drops below a warning threshold; subject based on images captured by an onboard camera includes a power monitor); designating, by the computer system, a landing area on the surface of the physical environment based on an identified footprint (col 2, In 65 to col 3, In 15; col 6, In 55-65; col 5, In 20-40 - direct the attitude control system to land the UAV; the attitude control system 106 directs the UAV 100 to land by adjusting one or more rotor speeds associated with a rotor 102 of the UAV 100; determine a safe landing site 148 for the UAV 100 based on any available data on the position or altitude of the UAV 100); and 
generating, by the computer system, control commands configured to cause the UAV to autonomously maneuver to land on the designated landing area (col 2, In 65 to 
McDermott does not teach processing, by the computer system, the sensor data to determine a plurality of data points representative of height values at a plurality of points along a surface in the physical environment; generating and continually updating, by the computer system, a ground map of a portion of the surface based on the determined height values, wherein the ground map comprises a grid of a plurality of cells, wherein each cell includes continually updated height statistics based on the determined data points associated with the cell; identifying, by the computer system, a footprint based on the ground map, the footprint including a subset of the plurality of cells that include height statistics that satisfy a specified criterion; and designating, by the computer system, a landing area on the surface m the physical environment based on the identified footprint. 
However, Takahashi teaches processing, by the computer system, the sensor data to determine a plurality of data points representative of height values at a plurality of points along a surface in the physical environment (page 2, col 2 to page 3, col 1 - 3D point cloud obtained from a sensing device to determine the regions where the UAV can safely land; IAI SLAD algorithm takes in laser range data and distributes them on a grid of cells creating a height map); generating and continually updating, by the computer system, a ground map of a portion of the surface based on the determined height 
It would have been obvious to one of ordinary skill in the art at the effective filling date of the application to identify a landing area on the ground in McDermott as taught 

As to claim 15, McDermott teaches a method for autonomously landing an unmanned aerial vehicle, the UAV configured to autonomously track a subject in a physical environment (Abstract - system and method for power management aboard an unmanned aerial vehicle (UAV) configured to follow a subject based on images captured by an onboard camera includes a power monitor; If a critical power level is detected, the power management system may shut down other UAV subsystems so that the attitude control system can safely land the UAV): monitoring, by a computer system, an operational status of the UAV while the UAV is in flight through the physical environment (col 2, In 5-43 - power monitor may continually determine the remaining power capacity and report it to a power management system; if the available power drops below a warning threshold); determining, by the computer system, that the operational status of the UAV does not satisfy an operational criterion based on the monitoring (col 2, In 5-43 - if the available power drops below a warning threshold); in response to determining that the operational status does not satisfy the operational criterion, automatically causing, by the computer system, the UAV to stop tracking the subject in the physical environment and causing, by the computer system, the UAV to perform an autonomous landing process (col 2, In 5-43 - If the available power should drop below a critical threshold, the power management system may shut down all nonessential tracking components in favor of the motors and rotors, using the remaining power to execute a safe landing of the UAV); generating, by the computer system, 
McDermott does not teach processing a ground map to identify a landing footprint, the ground map generated and continually updated based on images of the physical environment captured by an image capture device coupled to the UAV, the ground map including a plurality of cells, each of the plurality of cells including continually updated characteristic data based on the captured images, the landing footprint including a subset of the plurality of cells in the ground map that include characteristic data that satisfy a specified landing criterion; designating a landing area on a surface in the physical environment based on the identified landing footprint. 
However, Takahashi teaches processing a ground map to identify a landing footprint, the ground map generated and continually updated based on images of the physical environment captured by an image capture device coupled to the UAV, the ground map including a plurality of cells, each of the plurality of cells including continually updated characteristic data based on the captured images (fig. 2 and 3; page 3, col 1 - IAI SLAD algorithm takes in laser range data anddistributes them on a grid of cells creating a height map; cells are initialized as "un-scanned" (Figure 3a), and are changed to "scanned" (Figure 3b), when a laser hit occurs on the cell. The cell height is determined by the maximum height that occurred in the cell); the landing 
It would have been obvious to one of ordinary skill in the art at the effective filling date of the application to identify a landing area on the ground in McDermott as taught by Takahashi. Motivation to do so comes from the teachings of Takahashi that doing so would enable safe landing of the UAV without user input.

As to claims 2 and 16, McDermott in view of Takahashi teaches the method and UAV of claims 1 and 15. McDermott further teaches generating a behavioral objective to land on the designated landing area and inputting the generated behavioral objective into a motion planner configured to process a plurality of behavioral objectives to 

As to claim 3, McDermott in view of Takahashi teaches the method of claim 1. McDermott further teaches the sensor includes an image capture device mounted to the UAV and wherein the sensor data includes images captured by the image capture device (col 3, In 55 to col 4, In 5).

As to claim 4, McDermott in view of Takahashi teaches the method of claim 3. Takahashi further teaches processing images captured by the image capture device to generate a disparity image (page 8, col 1-2; page 9, col2); and mapping pixels in the generated disparity image to three-dimensional points in space corresponding to the points along the surf ace in the physical environment, each of the 3D points having a height value based on its respective position in space wherein the data points are based on the height values of the 3D. points (page 9, col2 to page 10, col 2).

As to claim 5, McDermott in view of Takahashi teaches the method of claim 4. Takahashi further teaches continually adding data points to one or more cells in the ground map as new images are processed and updating the height statistics for the one or more cells as data points are added (page 3, col 1-2; page 6, col 1-2).



As to claim 7, McDermott in view of Takahashi teaches the method of claim 1. Takahashi further teaches the height statistics based on the determined data points for a particular cell include any of an average height, median height, minimum height, or maximum height of points along a portion of the surface corresponding to the particular cell (page 3. Col 1; page 8, col 1; page 14, col 1- average).

As to claim 8, McDermott in view of Takahashi teaches the method of claim 1. Takahashi further teaches the specified criterion is satisfied if the height statistics associated with the subset of the plurality of cells have a variance below a threshold level (page 9, col 1-2).

As to claim 9, McDermott in view of Takahashi teaches the method of claim 1. Takahashi further teaches processing the sensor data to detect a physical object in the physical environment and extract semantic information associated with the detected physical object (page 7, col 1-2; page 9, col 1; page 11, col 2); and adding the semantic information to one or more cells in the ground map that correspond with a location of the physical object in the physical environment, wherein the subset of the plurality of cells 

As to claim 11, McDermott in view of Takahashi teaches the method of claim 1. Takahashi teaches a size and/or shape of the identified footprint is based on any of a size or shape of the UAV, a user preference, or a characteristic of a portion of the physical environment in proximity to the UAV (page 3, col 1-2; page 10, col 1-2-characteristic of a portion of the physical environment).

As to claim 12, McDermott in view of Takahashi teaches the method of claim 1. Takahashi teaches the plurality of cells included in the ground map are rectangular in shape and are arranged as a two-dimensional (2D) rectangular grid that is continually updated to remain substantially centered on a position of the UAV while the UAV is in flight (page 3, col 1-2; page 10, col 1-2).

As to claim 13, McDermott in view of Takahashi teaches the method of claim 12. Takahashi teaches the 2D rectangular grid of the ground map is M cells wide by M cells long, and wherein the identified footprint includes the subset of the plurality of cells arranged in a rectangular shape of N cells wide by N cells long, wherein N is less than M (Fig. 3).

As to claim 14, McDermott in view of Takahashi teaches the method of claim 1.  Takahashi teaches determining height statistics for a plurality of candidate footprints 

As to claim 17, McDermott in view of Takahashi teaches the method of claim 15. Takahashi teaches processing the images captured by the image capture device to generate a plurality of data points and generating the ground map by updating the characteristic data for cells in the ground map based on one or more of the plurality of data points that correspond to the cells (page 3, col 1-2; page 10, col 2 to page 11, col 2).

As to claim 18, McDermott in view of Takahashi teaches the method of claim 17. Takahashi teaches processing images captured by the image capture device to generate a disparity image (page 8, col 1-2; page 9, col2); and mapping pixels in the generated disparity image to three-dimensional points in space corresponding to the points along the surface in the physical environment, each of the 3D points having a height value based on its respective position in space wherein the data points are based on the height values of the 3D points (page 9, co 12 to page 10, col 2).



As to claim 20, McDermott in view of Takahashi teaches the method of claim 17. Takahashi teaches processing the sensor data to detect a physical object in the physical environment and extract semantic information associated with the detected physical object and wherein one or more of the plurality of data points are based on the extracted semantic Information (page 7, col 1-2; page 9, col 1; page 11, col 2).

As to claim 21, McDermott in view of Takahashi teaches the method of claim 20. Takahashi teaches characteristic data for a particular cell includes one or more labels based on the extracted semantic information that are indicative of one or more detected objects located in a portion of the physical environment corresponding to the particular cell (page 3. Col 1; page 8, col 1; page 14, col 1 - average).

As to claim 22, McDermott in view of Takahashi teaches the method of claim 15. Takahashi teaches the plurality of cells included in the ground map are rectangular in shape and are arranged as a two-dimensional (2D) rectangular grid that is continually updated to remain substantially centered on a position of the UAV while the UAV is in flight (page 3, col 1-2: page 10, col 1-2).

As to claim 23, McDermott in view of Takahashi teaches the method of claim 22. Takahashi teaches the 2D rectangular grid of the ground map is M cells wide by M cells long, and wherein the identified footprint includes the subset of the plurality of cells arranged in a rectangular shape of N cells wide by N cells long, wherein N is less than M (Fig. 3).

As to claim 24, McDermott in view of Takahashi teaches the method of claim 15. McDermott teaches the operational status of the UAV does not satisfy the operational criterion if any of the following conditions exist: a power source onboard the UAV is below a threshold power level; a storage device onboard the UA Vis below a threshold available storage level; a system onboard the UAV is malfunctioning; or visual contact with the subject has been lost (col 2, In 5-43 - col 2, In 5-43).

As to claim 26, McDermott in view of Takahashi teaches the method of claim 15. Takahashi teaches a size and/or shape of the identified footprint is based on any of a size or shape of the UAV, a user preference, or a characteristic of a portion of the physical environment in proximity to the UAV (page 3, col 1 -2; page 10, col 1 -2-characteristic of a portion of the physical environment).

As to claim 27, McDermott teaches an unmanned aerial vehicle aerial vehicle (UAV) configured for autonomous flight through a physical environment, the UAV including (Abstract - UAV may be able to identify and land on an energy provision 
McDermott does not teach processing, by the computer system, the sensor data to determine a plurality of data points representative of height values at a plurality of points along a surface in the physical environment; generating and continually updating, by the computer system, a ground map of a portion of the surface based on the determined height values, wherein the ground map comprises a grid of a plurality of cells, wherein each cell includes continually updated height statistics based on the determined data points associated with the cell; identifying, by the computer system, a footprint based on the ground map, the footprint including a subset of the plurality of cells that include height statistics that satisfy a specified criterion; designating, by the 
However, Takahashi teaches processing, by the computer system, the sensor data to determine a plurality of data points representative of height values at a plurality of points along a surface in the physical environment (page 2, col 2 to page 3, col 1 - 3D point cloud obtained from a sensing device to determine the regions where the UAV can safely land; IAI SLAD algorithm takes in laser range data and distributes them on a grid of cells creating a height map); generating and continually updating, by the computer system, a ground map of a portion of the surface based on the determined height values, wherein the ground map comprises a grid of a plurality of cells, wherein each cell includes continually updated height statistics based on the determined data points associated with the cell (fig. 2 and 3; page 3, col 1 - IAI SLAD algorithm takes in laser range data and distributes them on a grid of cells creating a height map; cells are initialized as "un-scanned" (Figure 3a), and are changed to "scanned" (Figure 3b), when a laser hit occurs on the cell. The cell height is determined by the maximum height that occurred in the cell); identifying, by the computer system, a footprint based on the ground map, the footprint including a subset of the plurality of cells that include height statistics that satisfy a specified criterion (Fig. 3; page 3, col 1-2 - scanning process is complete when all cells are scanned, marked for filling, or designated as empty (Figure 3d). A final procedure fills all small empty regions with the average of cell heights around the region. Empty regions are not allowed in the safe landing areas); designating, by the computer system, a landing area on the surf ace m the physical environment based on the identified footprint (Fig. 3; page 3, col 2 to page 4, col 1- 
It would have been obvious to one of ordinary skill in the art at the effective filling date of the application to identify a landing area on the ground in McDermott as taught by Takahashi. Motivation to do so comes from the teachings of Takahashi that doing so would enable safe landing of the UAV without user input.

As to claim 28, McDermott in view of Takahashi teaches the UAV of claim 27. Takahashi teaches processing the images captured by the image capture device to generate a plurality of data points and generating the ground map by updating the characteristic data for cells in the ground map based on one or more of the plurality of data points that correspond to the cells (page 3, col 1 -2; page 10, col 2 to page 11, col 2).

As to claim 29, McDermott in view of Takahashi teaches the UAV of claim 28. Takahashi teaches processing images captured by the image capture device to generate a disparity image (page 8, col 1-2; page 9, col2); and mapping pixels in the generated disparity image to three-dimensional points in space corresponding to the 

As to claim 30, McDermott in view of Takahashi teaches the UAV of claim 29. Takahashi teaches the height statistics based on the determined data points for a particular cell include any of an average height, median height, minimum height, or maximum height of points along a portion of the surface corresponding to the particular cell (page 3. Col 1; page 8, col 1; page 14, col 1- average).

As to claim 31, McDermott in view of Takahashi teaches the UAV of claim 28. Takahashi teaches processing the sensor data to detect a physical object in the physical environment and extract semantic information associated with the detected physical object and wherein one or more of the plurality of data points are based on the extracted semantic Information (page 7, col 1-2; page 9, col 1; page 11, col 2).

As to claim 32, McDermott in view of Takahashi teaches the UAV of claim 31. Takahashi teaches characteristic data for a particular cell includes one or more labels based on the extracted semantic information that are indicative of one or more detected objects located in a portion of the physical environment corresponding to the particular cell (page 3. Col 1; page 8, col 1; page 14, col 1- average).



As to claim 34, McDermott in view of Takahashi teaches the UAV of claim 33. Takahashi teaches the 2D rectangular grid of the ground map is M cells wide by M cells long, and wherein the identified footprint includes the subset of the plurality of cells arranged in a rectangular shape of N cells wide by N cells long, wherein N is less than M (Fig. 3).

As to claim 35, McDermott in view of Takahashi teaches the UAV of claim 27. McDermott teaches monitor an operational status of the UA V while the UA V is in flight through the physical environment, determine that the operational status of the UA V does not satisfy an operational criterion based on the monitoring col 2, In 5-43); and m response to determining that the operational status does not satisfy the operational criterion, generate the instruction to land (col 2, In 5-43).

As to claim 36, McDermott in view of Takahashi teaches the UAV of claim 27.  McDermott teaches a power source configured to provide power to one or more systems onboard the UAV (col 2, In 5-43); wherein the landing system is further configured to (col 2, In 5-43) monitor a power level of the power source while the UAV is 

As to claim 38, McDermott teaches process images captured by the image capture device to detect and track a subject in the physical environment (col 2, In 5-43); generate a tracking objective based on the tracking of the subject; and communicate the tracking objective to a motion planner to facilitate generation of a planned trajectory to track the subject, wherein the landing system is further configured to: receive an indication from the tracking system that visual contact with the subject has been lost and generate the instruction to land in response to receiving the indication (col 2, In 65 to col 3, In 15; col 6, In 55-65; col 5, In 20-40).

As to claim 39, McDermott teaches the motion planner; a flight controller; and a propulsion system col 2, In 42-65; col 3, In 40-53 ); wherein the motion planner is configured to: process the landing objective to generate the planned trajectory, output the planned trajectory to the flight controller and wherein the flight controller is configured to generate control commands for controlling the propulsion system to cause the UAV to maneuver along the planned trajectory to land on the designated landing area (col 2, In 65 to col 3, In 15; col 6, In 55-65; col 5, In 20-40).



As to claim 41, McDermott teaches a manned aircraft comprising (Abstract - system and method for power management aboard an unmanned aerial vehicle (UAV) configured to follow a subject based on images captured by an onboard camera includes a power monitor; If a critical power level is detected, the power management system may shut down other UAV subsystems so that the attitude control system can safely land the UAV): one or more control actuators and a manual control system for receiving input from a pilot of the manned aircraft and adjusting the one or more control actuators to maneuver the manned aircraft based on the input from the pilot (col 2, In 42-65; col 3, In 40-53 - further includes a smartphone or other portable communications device carried by the subject; rotors, pairs of opposing rotors, or groups of rotors. An attitude control system 106 may translate maneuvering directions into the precise combination of rotor speeds necessary to achieve these maneuvers); an image capture device configured to capture images of a physical environment surrounding the manned aircraft (Abstract; col 2, In 5-43 - power monitor may continually determine the remaining power capacity and report it to a power management system; if the available power drops below a warning threshold; subject based on images captured by an onboard camera includes a power monitor); an automated landing system configured to: 
McDermott does not teach processing a ground map to identify a landing footprint, the ground map generated and continually updated based on images of the physical environment captured by an image capture device coupled to the UAV, the ground map including a plurality of cells, each of the plurality of cells including continually updated characteristic data based on the captured images, the landing footprint including a subset of the plurality of cells in the ground map that include characteristic data that satisfy a specified landing criterion; designating a landing area on a surface in the physical environment based on the identified landing footprint. 
However, Takahashi teaches processing a ground map to identify a landing footprint, the ground map generated and continually updated based on images of the physical environment captured by an image capture device coupled to the UAV, the ground map including a plurality of cells, each of the plurality of cells including continually updated characteristic data based on the captured images (fig. 2 and 3; page 3, col 1 - IAI SLAD algorithm takes in laser range data anddistributes them on a grid of cells creating a height map; cells are initialized as "un-scanned" (Figure 3a), and are changed to "scanned" (Figure 3b), when a laser hit occurs on the cell. The cell 
It would have been obvious to one of ordinary skill in the art at the effective filling date of the application to identify a landing area on the ground in McDermott as taught by Takahashi. Motivation to do so comes from the teachings of Takahashi that doing so would enable safe landing of the UAV without user input.

As to claim 42, McDermott in view of Takahashi teaches the aircraft of claim 41. McDermott teaches the one or more control actuators include any of a propulsion system and/or one or more adjustable control surfaces (col 2, In 42-65; col 3, In 40-53).

As to claim 43, McDermott in view of Takahashi teaches the aircraft of claim 41. Takahashi teaches processing the images to generate a plurality of data points and updating the characteristic data for cells in the ground map based on one or more of the plurality of data points that correspond to the cells (page 3, col 1-2; page 6, col 1-2).

As to claim 44, McDermott in view of Takahashi teaches the aircraft of claim 43. Takahashi teaches processing images captured by the image capture device to generate a disparity image (page 8, col 1-2; page 9, col2); and mapping pixels in the generated disparity image to three-dimensional points in space corresponding to the points along the surface in the physical environment, each of the 3D points having a height value based on its respective position in space wherein the data points are based on the height values of the 3D points (page 9, col2 to page 10, col 2).

As to claim 45, McDermott in view of Takahashi teaches the aircraft of claim 44. Takahashi teaches processing data points corresponding to the particular cell to calculate any of a mean height value or a sum of squared differences in height values for the particular cell (page 3, col 2; page 6, col 2; page 16, col 2).

As to claim 46, McDermott in view of Takahashi teaches the aircraft of claim 41. McDermott teaches monitor an operational status of the manned aircraft while the manned aircraft is in flight through the physical environment (col 2, In 5-43); determine that the operational status of the manned aircraft does not satisfy an operational 

As to claim 47, McDermott in view of Takahashi teaches the aircraft of claim 41. McDermott teaches the instruction to land is received in response to an input by the pilot (col 2, In 42-65; col 3, In 40-53).

As to claim 48, McDermott in view of Takahashi teaches the aircraft of claim 41. McDermott teaches the automated landing system comprises: a motion planner and a flight controller, wherein adjusting the one or more control actuators to cause the manned aircraft to autonomously land on the designated landing area includes generating a behavioral objective to land on the designated landing area col 2, In 42-65; col 3, In 40-53); wherein the motion planner is configured to: process the behavioral objective to generate a planned trajectory and output the planned trajectory to the flight controller and wherein the flight controller is configured to generate control commands for controlling the one or more control actuators to cause the manned aircraft to maneuver along the planned trajectory to land on the designated landing area (col 2, In 65 to col 3, In 15; col 6, In 55-65; col 5, In 20-40).

4.	Claims 10 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over McDermott et al. US 9,511,878 (referred to hereafter as McDermott) in view of 
 and further in view of WO 2017/206384 A1 (BEIJING XIAOMI MOBILE SOFTWARE CO., LTD) “translation”.

As to claims 10 and 25, McDermott teaches generating control commands configured to cause the UAV to autonomously maneuver to land on the designated second landing area (col 2, In 65 to col 3, In 15; col 6, In 55-65; col 5, In 20-40). Takahashi teaches identifying a second footprint based on the ground map, the second footprint including a second subset of the plurality of cells that include height statistics that satisfy the specified criterion, the second subset of the plurality of cells different than the subset of the plurality of cells and designating a second landing area on the surface in the physical environment based on the identified second footprint (page 3, col 2 to page 4, col 1; page 10, col 1-2). Neither McDermott nor Takahashi teaches before landing on the designated landing area: continuing to process new sensor data received from the sensors to determine if autonomous landing by the UAV on the designated landing area is possible; and if autonomous landing on the designated area is not possible, generating control commands configured to cause the UAV to descend in altitude. 
However, BEIJING XIAOMI MOBILE SOFTWARE CO., LTD teaches before landing a UAV on the designated landing area, continuing to process new sensor data received from the sensors to determine if autonomous landing by the UAV on the designated landing area is possible (Abstract; para [0066], [0068], [0104]-[0107]); if 
 It would have been obvious to one of ordinary skill in the art to modify the combination of McDermott and Takahashi with those of BEIJING XIAOMI MOBILE SOFTWARE CO., LTD since doing so would enable accurate identification of the safe landing area.

5.	Claims 37 are rejected under 35 U.S.C. 103 as being unpatentable over McDermott et al. US 9,511,878 (referred to hereafter as McDermott) in view of Takahashi et al. "Evaluation of Safe Landing Area Determination Algorithms for Autonomous Rotorcraft Using Site Benchmarking" (referred to hereafter as Takahashi)
 and further in view of Charania et al., U.S. Patent Application Publication No. 2016/0063009 (referred to hererafter as Charania).

As to claim 37, McDermott teaches a storage device configured to store image data based on images captured by the image capture device (col 2, In 5-42; col 3, In 55 to col 4, In 5); process images captured by the image capture device to detect and track a subject in the physical environment, generate a tracking objective based on the tracking of the subject; and communicate the tracking objective to a motion planner to facilitate generation of a planned trajectory to track the subject (col 2, In 65 to col 3, In 15; col 6, In 55-65; col 5, In 20-40); wherein the landing system is further configured to: receive an indication from the tracking system that visual contact with the subject has been lost and generate the instruction to land in response to receiving the indication (col 
However, Charania teaches monitor a level of available storage in the storage device while recording image and determine that the level of available storage has fallen below a threshold available storage level based on the monitoring (para [001], [0018]-[0020], [0033]-[0035]). 
It would have been obvious to one of ordinary skill in the art to determine the level of storage in McDermott and Takahashi as taught by Charania. Motivation to do so comes from the knowledge well known in the art that doing so would trigger the conditional landing based on the storage level condition and thereby land the UAV to replace storage.

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUSSEIN A EL CHANTI whose telephone number is (571)272-3999.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Y Ortiz can be reached on 571-272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HUSSEIN ELCHANTI/Primary Examiner, Art Unit 3663